Limitation periods in cross-border disputes involving personal injuries and fatal accidents (debate)
The next item is the report by Mrs Wallis, on behalf of the Committee on Legal Affairs, with recommendations to the Commission on limitation periods in cross-border disputes involving injuries and fatal accidents.
rapporteur. - Mr President, in opening this discussion I would like us to imagine ourselves as one of those people we represent, perhaps off on holiday to another European country or a young person off to study somewhere else, or somebody off to a business meeting in another European capital, or even to work on a building site. All of these are simple everyday scenarios that sadly contain the potential for mishaps, for accidents involving personal injury or even death in another country.
Let me also give you some figures by way of example: in 2004 alone in Germany, just one of our 27 Member States, there were 50 000 road traffic accidents involving personal injury and a foreign national from another European country. In the UK last year, one firm of lawyers alone reported opening some 6000 files on cross-border personal injury accidents in Europe. Well, you might say, let the lawyers get on with it. But the lawyers have come to us with a problem. All legal actions are subject to a period of time within which they have to be commenced, a so-called limitation period. All good lawyers are training in their national system to observe and watch these time limits very carefully. Otherwise the whole claim is dead, finished, struck out. It is one of the nightmares of every young lawyer to miss a limitation period deadline. Of course, they all know their own, but can they be expected to know the intricacies of 27 national systems? And there are intricacies, sometimes involving differing definitions of what is a civil or criminal claim. More importantly, the time limit itself varies tremendously, between one and thirty years across the European Union.
It is bad enough to be an accident victim in another Member State. But then to fall a secondary victim to a technical difficulty over limitation periods which then stop any claim being made is, as we say in English, really a case of adding insult to injury. This is a real, practical and growing problem as we encourage free movement of persons. I hope that the very limited numbers I have been able to quote give an idea of the problem which in reality must be multiplied many times across the Member States of the Union.
As I have stated above, legal practitioners, insurers and victims alike have come to us with this problem asking that we approach you, Commissioner, to look at a range of possibilities. We know the issue is sensitive. It concerns national procedural law, so any intervention at European level should be strictly limited to the cross-border cases only.
It may be that for these cases a harmonised limitation period of say four years might be considered, or maybe we should adopt clear conflict of laws rules. Whatever the shape of the ultimate solution, practitioners and claimants alike need certainty if valuable and personally critical claims are not to be in danger of being lost because of differing procedural rules that can really cause individual and family misery if things go awry.
This is a practical problem arising out of the use by our citizens of free movement and all that the internal market offers. On our side we should be prepared to respond with a system of European civil justice which does not, as I have said earlier, just add insult to injury.
I hope, Commissioner, that you will feel able to respond to this initiative which has been the subject of a good deal of positive lobbying from citizens and others towards Members during the weeks leading up to this debate.
Vice-President of the Commission. I think this report is a very interesting attempt to deal with a very difficult subject. Mrs Wallis is to be congratulated on trying to see a way into a general European solution to the differences in limitation periods as they relate, as she just said, to actions for damages for personal injury and death. This is of particular concern to citizens who have the misfortune to suffer road traffic accidents in countries other than those in which they live. But it could also apply in other matters, such as medical claims and product liability.
Having said that, the area of limitation is a complex matter, as the rapporteur also acknowledged. It is very closely linked to prescription, which is not dealt with in the report. Any further work on the subject would need to deal with prescription, since the majority of European legal systems solve the problem of time limits through the use of prescription rather than limitation periods. The UK system uses both.
I am ready, I am open to examining this question in the future, taking into account the different legal nature of limitation and prescription, and the fact that the Treaty base proposed excludes harmonisation of internal law, which, in large measure, is what is implied by the report.
I have to be very frank in pointing out that we will also have to take into account the priorities established in our current work programme, which will also have to be integrated in line with the human resources available in the European Commission.
That said, I can see that this very new point put by the rapporteur should be left open for further discussions.
on behalf of the PPE-DE Group. - Mr President, the rapporteur has done excellent work with this report. There is much to applaud in this initiative. This, like our rapporteur said, is a practical solution to a practical problem. For one, it concerns one of the unfinished areas of the single market: how people's rights travel with them when they exercise their four freedoms inside the Union. The European Parliament must point out any anomalies and invoke its Treaty rights to prompt the Commission into action. Secondly, it concerns justice and home affairs. People need as much certainty as possible about their rights and obligations in order to engage in any society. Engaging across borders in always going to be more uncertain than doing so at home but we have a duty as EU legislators to address these concerns. The mere fact that the disparate national laws do not allow for a quick uniform solution is no excuse for inaction.
The European Parliament is doing its part by opening the debate today. The Commission should follow with a proposal and the Member States should assume their sovereign responsibility and enact the necessary changes, employing the passerelle clause of the Nice Treaty if needed.
However, we have to be careful how we approach this. While my group strongly supports the report of Mrs Wallis, we cannot support her amendments to it. We believe it is too early in this report to point towards overly-harmonised and specific definitions of, for example, date of knowledge, interrupted proceedings, and special rights of minors. We do not believe them to be fully consistent at this stage with the principles of subsidiarity and proportionality. Let us first hear about the Commission's inquiry as to what kinds of cross-border problems exist in the domain of limitation periods in cases of personal injury and then move on to the concrete definitions. For example, if the inquiry were to show that there is not such a huge discrepancy between Member States' rules, the country of origin approach, as the report suggests, might show the way. Personally I would support this approach.
on behalf of the PSE Group. - (ES) I shall speak in Spanish, and this is the first speech in Spanish, but I believe that the Commissioner understands my language perfectly.
I would like to point out that the Castilian version of the report says 'recomendaciones destinadas a la Comisión sobre la prescripción en conflictos transfronterizos'. In other words, it does not use the phrase 'estatuto de limitaciones', because, according to my knowledge of Anglo-Saxon law, the expression 'statute of limitations', at least in Spanish, is translated as 'prescripción'.
I know that the Italians are very sharp and precise lawyers, and this issue probably deserves to be discussed in greater depth, although I agree that the origins of the two institutions differ.
In any event, I believe that Mrs Wallis's report reflects the European Parliament's desire to push the Commission in a certain direction. Neither we nor the report are asking the Commission to present a legislative proposal quickly, but I believe that certain stages such as the one indicated in paragraph1, which states that an investigation into what is happening is needed should be carried out.
As Mrs Wallis has said, there are currently thousands of people, or hundreds of thousands of people, crossing national borders, and I believe that Mr Frattini was right on another issue, and that is that we should not just focus on cross-border accidents or incidents, but on all of those cases in which, as a result of a series of situations - such as medical treatment or accommodation - a person suffers damages in one country and the problem of limitations arises in another country.
I believe that we should extend the possibilities as far as possible and that for the moment - and perhaps Mrs Kauppi is right - it is probably not yet time to go into details, but the Commission should at least be aware that we elected representatives of the peoples of the European Union believe that it should adopt certain kinds of initiative in relation to this issue.
As the rapporteur proposes, this kind of initiative should begin with acquiring proper knowledge of the situation, so that we have a true picture of that situation and of the possibilities available to us for legislating in this field.
When the House comes to vote on this, it may perhaps be worth noting the problems arising from the various language versions.
on behalf of the UEN Group. - (PL) Mr President, I would like to thank Mrs Wallis for taking this initiative aimed at harmonising the rules on commencement of running time and limitation periods for claims relating to property and personal injury in cross-border disputes.
Road travel has increased significantly of late, partly due to the various enlargements of the European Union, and also to people becoming more affluent and being able to travel freely. Unfortunately, this has resulted in more people being involved in road accidents. At present, under national civil systems, limitation periods vary from the very short, such as one year, to the very long, such as 30 years. This is not helpful for the protection of the injured parties, who are often unaware of the variations in limitation periods in various countries and submit claims for damages to foreign courts after the expiry of the relevant period. What happens then is that the court rejects the application and the individuals, whose health or property has been affected, are unable to assert their rights.
Harmonisation would help with the introduction of reliable and transparent principles, which would allow claims to be asserted by both the injured parties and by their legal representatives. As a lawyer myself, I am well aware of the situation the latter can find themselves in. That is why I fully support this initiative.
(PL) Mr President, I should like to begin by thanking Mrs Wallis very much for the work she has undertaken. In particular, I recall the special meetings she arranged for the Committee on Legal Affairs, enabling us to fully understand the task before us, which is of great significance for all European Union citizens.
I cannot agree with the Commissioner that the simple explanation for the delay and postponement of this legislative initiative lies in the formal inability to interfere in national legal systems. Whenever I take the floor in this House, and the opportunity arises, I stress that the fundamental duty of every parliament and every institution with legislative power is to create simple legislation that is readily understandable and serves the citizens' interests. In other words, it is incumbent on us to create legislation that makes the citizens' lives easier.
At present, there are 27 different legal systems to deal with with regard to limitation periods for pecuniary claims related to different types of accident. It is therefore the duty of the European Parliament, the European Commission and also of the Council to find a way of rectifying the situation and creating new legislation that would make life easier. It is difficult to explain to a claimant or to a deceased person's family that, formally, the case has long since been closed, and that all we can do is to commiserate with them because all claims submitted after the expiry of the limitation period have to be rejected.
I therefore appeal to the European Commission and ask it to use all the means at its disposal and all its legislative competence to find a legal solution to this problem. I am firmly convinced that the individual Member States believe that this matter, which affects hundreds of thousands, maybe even millions of European citizens, must be resolved quickly and appropriately. If it is our intention that European Union citizens should pursue activities that involve moving between countries, we must come up with solutions that make it easier for them to do so.
(PL) Mr President, I should like to begin by thanking Mrs Wallis for all the work she has put into this European Parliament draft resolution.
At present, there are significant discrepancies across the territory of the European Union with regard to the time periods applicable in cross-border disputes involving injuries and fatal accidents. We must acknowledge that this is the case. As the rapporteur rightly pointed out, the problem is a complex one. It encompasses both the limitation periods and the commencement of running time. Limitations, the time period for presenting information concerning the event, the possibility of suspending or halting the course of the period, as well as the examination of evidence and the process for lodging objections concerning limitations are also involved. Major discrepancies can have undesirable consequences for accident victims, making it difficult for them to assert their rights in court. Priority must be given to guaranteeing legal certainty for all European Union citizens and making it easier for them to enjoy the freedoms laid down in the Treaties. I therefore urge the Commission to submit a draft legislative proposal to the European Parliament. The proposal should take account of the wise recommendations appended to this draft resolution.
(PL) Mr President, I would like to thank Mrs Wallis for an excellent and much-needed report which responds to the needs of the victims of various types of accidents. Mrs Wallis rightly highlighted that the Union is open to its citizens, who may travel and relocate without any restrictions. Unfortunately, this is associated with an increased probability of accidents. Accident victims often suffer twice over, first as a result of the accident itself and then because they are unfamiliar with the law of the country where the accident took place. Limitation periods are therefore often exceeded and it becomes impossible to assert legitimate claims. Accordingly, we should endorse the proposal before us, so that a minimum limitation period for cross-border disputes involving accidents can be established across the Union. The proposal protects the victims' interests, and provides them with better opportunities to exercise their rights. It therefore truly deserves our support. I trust that, further to this report, the Commission will very soon table specific proposals to protect the interests of people to whom fate has been unkind.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Written statement (Rule 142)
The recommendation is not intended to substitute national legislation but to take into account when proceedings involve parties who reside or are domiciled in different countries of the European Union, or a party residing or domiciled in a non-community state, or a choice between the laws of different countries.
It is becoming essential for principles governing limitation periods to be laid down clearly in an appropriate form for claims to damages.
The general limitation period which is being proposed is four years, except where the proper law of the claim provides for a longer period. This general principle may cause problems, since the national legislation may cater for a shorter period, in which case there would be a discriminatory scenario when claims for damages arise between nationals or persons domiciled in the same state and when the issue relates to parties residing or domiciled in different states.
The same may be said for interruption, suspension and methods of calculating when the period limitation initiates.
Having stated the above it is better to have clear regulations for cross-border disputes which at the same time differ from national legislations. Perhaps the dilemma can start to be solved if national legislation is harmonised with the proposed regulations.